DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The specification contains numerous instances of the phrase “site glass.”  This is incorrect, and should be changed to --sight glass--.  Paragraph 0023 actually contains the proper term “sight glass.”  
Appropriate correction is required.
Claim Objections
Claims 5, 12, and 13 are objected to because of the following informalities:  Claims 5, 12, and 13 contain the phrase “site glass,” which should be changed to --sight glass--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “after the pressure level of the mixture has been reduced…”, however, claims 17 and 18 do not discuss reducing the pressure level.  Thus, it is unclear what claim 19 is referring to regarding a pressure level of the mixture being reduced.
This application is in condition for allowance except for the following formal matters:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 8, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pelletier et al. (US 7,775,276, hereinafter Pelletier).
With regard to claim 1, Pelletier discloses a downhole sample extractor (see especially Figs. 11-13, element 1001), comprising:
(155) that holds a sample container (300) containing a downhole sample;
a sample extraction chamber (unlabeled, see annotated Fig. below—the extraction chamber is the internal chamber of element 1010) that is partially filled with a carrier solution (the carrier solution comes from source 1003 and enters inlet 1013), wherein the downhole sample is mixed with the carrier solution in the sample extraction chamber (see column 11, lines 26-55, “the inlet port 1013 inputs an inert fluid or gas that will not react with the sample and forces the sample fluid into the outlet port 1015 and into the sample collector/analyzer 1005”); and
a first piston (614), that when actuated, inserts the sample container into the sample extraction chamber (observe movement of piston 614 in Figs. 11-13).

    PNG
    media_image1.png
    672
    425
    media_image1.png
    Greyscale

With regard to claim 2, the first piston (614) is connected to (note that the terminology “connected to” is broad, and the piston 614 is “connected to” the flowline 1015 by virtue of being part of the same assembly) a flowline (1015 that forms a flow path between the downhole sample extractor and an analytical instrument (1005), and wherein a mixture of the downhole sample and carrier solution flows from (column 11, lines 26-55).
With regard to claim 6, Pelletier discloses a seal (at least o-ring 632) that initially seals the sample extraction chamber to prevent a mixture of the carrier solution with the downhole sample before the sample container is inserted into the sample extraction chamber.
With regard to claim 8, Pelletier discloses a retainer cap (612) that is secured to a portion of the downhole sample extractor.
With regard to claim 17, Pelletier discloses a method to extract a downhole sample, comprising:
depositing a sample container (300) that contains a downhole sample in a sample container chamber (155), wherein a pressure of the downhole sample is above a first threshold level (since the “first threshold level” is not defined in the claim, than for purposes of claim interpretation, the “first threshold level” is simply assigned to be an arbitrary pressure that is below the pressure of the downhole sample when stored in the container) while the downhole sample is stored in the sample container;
flowing the downhole sample from the sample container (300) to an internal chamber (see annotated Fig. provided above) that is partially filled with a carrier solution (which enters from source 1003 into flowline 1013); and
mixing the downhole sample with the carrier solution to form a mixture (column 11, lines 26-55) that has a pressure level that is below a second threshold level (again, the “second threshold level” is arbitrarily assigned) while maintaining a representative state of the downhole sample in the mixture (column 11, lines 26-55 state that “the sample extractor 1001 allows the sample to be removed and held at the same pressure it was collected for certain experiments and testing,” i.e. a representative pressure), wherein the second threshold level is a maximum pressure level of one or more devices coupled to one or more flowlines that provides flow paths for the mixture (given that Pelletier’s device is functional, it must operate below certain maximum pressures.  In other words, Pelletier’s device must inherently always function below a “second threshold pressure”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier in view of Cernosek (US 2002/0129936).
With regard to claim 5, Pelletier fails to disclose a capillary sight glass for viewing the mixture.
Cernosek discloses a downhole sampling device having a sight glass (paragraph 0017).
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Pelletier to have the sight glass of Cernosek, in order “to visually or optically determine the sample quality” (Cernosek, paragraph 0017).
Claim 7, 9, 10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier.
ith regard to claim 7, Pelletier discloses that fluid source 1003 is pressurized.  The pressure source applies a force to the carrier fluid so that it mixes with the downhole sample (column 11, lines 26-55).
However, Pelletier fails to specify that the fluid source 1003 is pressurized by a piston.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Pelletier such that the fluid source 1003 was pressurized by a piston, as examiner hereby takes Official Notice that pistons are well known means of pressurizing fluid in downhole sampling devices.
With regard to claim 9, Pelletier fails to disclose that the retainer cap 612 comprises an internal threaded surface mated to an external threaded surface of the sample extractor (although, examiner notes that the connection illustrated in Fig. 11 is suited to such a connection—see annotated Fig. below).

    PNG
    media_image2.png
    288
    339
    media_image2.png
    Greyscale

It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Pelletier such that the retainer cap 612 had internal threads to made with external threads of the sample extractor, as examiner hereby takes Official Notice that such a connection means was well known in the art and its use would have yielded a predictable result.
With regard to claim 10, Pelletier fails to disclose a filter for filtering solid particles.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Pelletier to have a filter for filtering solid particles, as examiner hereby takes Official Notice that filters were well known for their use in downhole sampling devices and would have thus yielded a predictable result.
With regard to claim 20, Pelletier discloses flowing the mixture via a second fluid flowline (1015) to an analytical instrument (1005).
However, Pelletier is silent with regard to the second threshold level being a maximum pressure level of one or more valves coupled to the second fluid flowline.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Pelletier by providing at least a check valve to prevent back flow of the sample once it has entered the analyzer 1005.  As modified, Pelletier discloses that the second threshold level is below a maximum pressure level of the added check valve, as one of ordinary skill would modify the device with a safety factor so that no part experiences excessive pressure beyond its rating.
Allowable Subject Matter
Claims 11-16 are allowed.
Claims 3, 4, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of Pelletier, discussed above.

(Figs. 11-13), comprising:
a sample container chamber (155) having an interior cavity for receiving a sample container (300) that stores a downhole sample; and
an internal chamber (see annotated Fig. provided above).
However, Pelletier fails to disclose the fluid pump and the first and second flow lines as specifically called for in the claimed combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300.  The examiner can normally be reached on M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT E FULLER/           Primary Examiner, Art Unit 3676